Citation Nr: 1105406	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  04-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the Veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.

In March 1999, the RO denied service connection for headaches and 
a neck condition.  The Veteran did not appeal the adverse 
determinations.  In a January 2006 decision, the Board determined 
that new and material evidence had been submitted to reopen the 
Veteran's claims of entitlement to service connection for 
headaches and a cervical spine disorder.  These claims were then 
remanded to the RO for further evidentiary development in January 
2006.

In November 2006, the Board denied entitlement to service 
connection for headaches and a cervical spine disorder.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Order, the Court vacated the Board's November 2006 
decision for compliance with the instructions in a December 2009 
Joint Motion for Remand (JMR).

In August 2010, the Board referred the case for a medical expert 
opinion as set forth in VHA Directive 2006-019 (dated April 3, 
2006), and pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901.  The 
corresponding medical opinion was prepared in September 2010 and 
associated with the claims file.

The matter is now before the Board for the first time since the 
JMR and Court Order (aside from the Board's August 2010 referral 
for a medical expert opinion).  Unfortunately, in order to ensure 
compliance with the terms of the JMR and Court Order, the Board 
finds that it is necessary to remand this appeal to RO prior to 
proceeding with final appellate review.

As discussed in more detail below, the Veteran has also submitted 
additional evidence to the Board in support his claims.  In 
December 2010, the Veteran expressed a desire to have the case 
remanded to the RO for consideration of new evidence rather than 
to waive initial RO review of newly submitted evidence.

The Board further observes that the claims file contains a May 
2009 statement requesting a travel Board hearing attached to a VA 
Form 9 substantive appeal.  The substantive appeal appears to 
pertain to a separate issue from those discussed in this Board 
action, possibly a medical reimbursement claim.  Although the VA 
Form 9 suggests that some other issue may currently be formally 
in appellate status, other documentation of any such appeal 
adjudication is not included in the claims file at this time.  
The Board cannot take jurisdiction over an issue whose appellate 
status is not sufficiently established with the key 
jurisdictional documents in the claims file, and indeed the Board 
is not entirely able to identify any other issue that may be on 
appeal with certainty.  However, as the Veteran appears to have 
submitted a VA Form 9 in an attempt to perfect an appeal of some 
other adjudicated issue, appropriate action should be taken by 
the RO (including contacting any involved VA Medical Center, if 
appropriate) to facilitate the proper processing of any such 
appeal.  This matter is hereby referred to the RO for any 
appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board is bound by the terms of the December 2009 JMR and 
Court Order.  The JMR describes the basis for remand as featuring 
a finding that the "Board was obligated to return the May 2004 
VA examination report upon determining that it lacked adequate 
detail, specifically that the physician did not appear to offer 
support for his conclusion."  This is in reference to a May 2004 
VA medical record which the Board's vacated November 2006 
decision acknowledged as expressing a conclusion supportive of 
the Veteran's claim; the vacated Board decision found that the 
conclusion lacked probative value.

The May 2004 record in question is a nine-line statement from a 
VA doctor that does not appear to have been part of the VA's 
development in connection with the duty to assist the Veteran in 
the development of the claims, nor does the May 2004 record 
appear to otherwise constitute a VA compensation examination 
report or a report documenting a specific identified examination 
of the Veteran.  In any event, however, the JMR is clear in 
identifying this May 2004 record as a "VA examination report" 
that the Board is obligated "to return" to the RO as 
inadequate.

Although a complete VA compensation examination report is of 
record from more recently in April 2006, and although the Board 
has obtained a new September 2010 VHA medical opinion addressing 
matters pertinent to this appeal, the Board is unable to find 
that the new evidence can satisfy the JMR's requirement that the 
Board fulfill an obligation to return the May 2004 medical 
opinion to the RO as an inadequate examination report.  The JMR, 
which was issued after the April 2006 VA compensation examination 
was already of record for this appeal, appears to contemplate 
returning the case to the RO to obtain adequate clarification 
and/or amendment of the May 2004 medical statement regardless of 
any subsequently developed evidence.  This case has not yet been 
remanded to the RO for such purpose.  The Board observes that it 
appears that the author of the May 2004 medical opinion in 
question (John E. Fraley, M.D.) currently remains in the employ 
of VA in Florida and may be available to review the matter and 
provide a more adequate explanation of his May 2004 medical 
conclusion.

Under the circumstances, and to ensure compliance with the Court 
Order and JMR, the Board finds that remand is necessary to 
attempt to obtain adequate amendment of the pertinent May 2004 
medical statement.

Furthermore, the Board notes that since the last time this matter 
was before the RO, the Veteran has submitted new medical evidence 
in this case, including a potentially pertinent January 2007 
private medical report.  Despite an unclear and undated statement 
in the claims file from the Veteran's former representative which 
may have been intended to waive consideration for some newly 
submitted evidence, the Veteran's recent December 2010 
correspondence expressly requests remand to the RO for initial 
consideration of evidence he has submitted.  The Veteran's 
current attorney representative has also expressed a request for 
remand to the RO.  Thus, the Board will remand this case for RO-
level consideration of the evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The Veteran should be 
furnished with appropriate notice in 
accordance with the guidance of the recent 
Dingess/Hartman decision that VCAA notice 
requirements apply to all five elements of a 
service connection claim.

2.  The RO should determine whether the VA 
doctor (John E. Fraley, M.D.) author of the 
May 2004 medical statement addressing this 
case, is available to author a new amendment 
providing more adequate detail in accordance 
with the December 2009 Joint Motion for 
Remand and Court Order.  If the doctor is not 
available, this determination should be 
clearly documented in the claims file.  
Otherwise, the doctor should be asked to 
revisit the case and author an addendum to 
the May 2004 medical opinion that presents 
adequate detail to offer support for his 
conclusion, as directed in the December 2009 
Joint Motion for Remand and Court Order.

3.  After completion of the above, the RO 
should review the expanded record, to include 
the additional evidence submitted by the 
Veteran and otherwise developed since the 
previous supplemental statement of the case, 
and readjudicate the issues on appeal.  If 
the claim remains denied, the RO should 
furnish the Veteran and his representative 
with an appropriate supplemental statement of 
the case.  The case should be returned to the 
Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


